DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The supplemental amendment was filed on 9/29/2021.
Claims 2 and 11 are canceled. 
Response to Arguments
Applicant’s arguments, see Remarks on pages 9-16, filed 9/29/2021, with respect to 35 USC 101, 35 USC 112 and 35 USC 103 have been fully considered and are persuasive. The rejection has been withdrawn. 
Allowable Subject Matter
Claims 1, 3-10, and 12-19 are allowed.
The following is an examiner’s statement of reasons for allowance: the cited art of record US 20180321776 discloses method for acting on augmented reality virtual objects. the coordinates of a device for creating and viewing augmented reality are determined in relation to a real-world physical marker by means of analysis of an image from a camera of the device; a virtual camera is positioned in calculated coordinates of the device in relation to a physical base coordinate system in such a way that the marker, which is visible to the virtual camera, is positioned in the field of vision thereof, just as the physical marker is positioned in the field of vision of the device camera; a vector is calculated, which corresponds to a direction from the marker to the virtual camera in real-time mode; information is generated relating to all of the movements of . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEFALI D. GORADIA whose telephone number is (571)272-8958. The examiner can normally be reached Monday-Thursday 8AM-6PM, Friday 8AM-12PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan S Park can be reached on 571-272-7409. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SHEFALI D. GORADIA
Primary Examiner
Art Unit 2669



/SHEFALI D GORADIA/Primary Examiner, Art Unit 2669